Title: From Thomas Jefferson to Edmund Bacon, 30 January 1809
From: Jefferson, Thomas
To: Bacon, Edmund


                  
                     Sir
                     Washington Jan. 30. 09.
                  
                  I mistook in my last in naming to you the day when you would recieve the money from Gibson & Jefferson. you will recieve it on Thursday Feb. 2. the same day this gets to Milton. with respect to Milch cows, mr Divers assures me that 2. cows, kept in stalls, and well fed with proper food, furnish him with the whole milk & butter used in his house. I had calculated on trying to keep 4. in that way but will it not be better to buy them in spring, rather than have to winter them. so also as to summer beef, I imagine we had better not buy till the wintering is over. it will be necessary for you to bring geer for the 3. mules that are to carry our light waggon. 2. horses would do better if you have them, in which case you would need to bring geer for one only, as we have harness for one horse. I think you had better write to Gibson & Jefferson for cotton seed. perhaps they would be able to get it & send it to you. but in the mean time omit no chance of getting some yourself if possible, it would be dreadful to have to pay for a year’s clothing merely for want of seed. I shall immediately order the oil & paints from Philadelphia. my best wishes attend you.
                  
                     Th: Jefferson 
                     
                  
               